     Case 2:90-cv-00520-KJM-DB Document 6916 Filed 10/20/20 Page 1 of 2


 1   XAVIER BECERRA                                                PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                                LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON                                            SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                             LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN                                               HANSON BRIDGETT LLP
     Supervising Deputy Attorney General                             1676 N. California Boulevard, Suite 620
 4   KYLE A. LEWIS, State Bar No. 201041                             Walnut Creek, CA 94596
     ELISE OWENS THORN, State Bar No. 145931                          Telephone: (925) 746-8460
 5   TYLER V. HEATH, State Bar No. 271478                             Fax: (925) 746-8490
     Deputy Attorneys General                                         E-mail: PMello@hansonbridgett.com
 6    1300 I Street, Suite 125                                     Attorneys for Defendants
      P.O. Box 944255
 7    Sacramento, CA 94244-2550                                    ROMAN M. SILBERFELD, State Bar No. 62783
      Telephone: (916) 210-7318                                    GLENN A. DANAS, State Bar No. 270317
 8    Fax: (916) 324-5205                                          ROBINS KAPLAN LLP
      E-mail: Elise.Thorn@doj.ca.gov                                 2049 Century Park East, Suite 3400
 9   Attorneys for Defendants                                        Los Angeles, CA 90067-3208
                                                                     Telephone: (310) 552-0130
10                                                                   Fax: (310) 229-5800
                                                                     E-mail: RSilberfeld@RobinsKaplan.com
11                                                                 Special Counsel for Defendants
12                                   IN THE UNITED STATES DISTRICT COURT

13                                FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                              SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                                        Case No. 2:90-cv-00520 KJM-DB (PC)
17
                                                   Plaintiffs, STIPULATION AND ORDER FOR ONE-
18                                                             DAY EXTENSION OF TIME TO FILE
                          v.                                   OCTOBER 15, 2020 JOINT REPORT
19                                                             ADDRESSING CURRENT COVID-19-
                                                               RELATED DEPARTURES FROM
20   GAVIN NEWSOM, et al.,                                     PROGRAM GUIDE REQUIREMENTS
21                                               Defendants.
                                                                   Judge: The Hon. Kimberly J. Mueller
22

23
                   On April 17, 2020, the Court ordered the parties to file a stipulation identifying
24
     “temporary departures from certain Program Guide requirements” for the provision of
25
     mental health care arising from Defendants’ efforts to respond to the COVID-19
26
     pandemic. ECF No. 6622 at 2-3 (Apr. 17, 2020). The parties submitted a stipulation that
27
     set forth a process whereby the parties, on a monthly basis, would meet and confer, under
28
     [3419376.1]                                               1
                   Stip. and Order for EOT to File Joint Report on Program Guide Departures (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6916 Filed 10/20/20 Page 2 of 2


 1   the supervision of the Special Master, and report to the Court on updated changes to the
 2   stipulation and its attachment, Appendix A. See id. at 4-5. On August 14, 2020, the
 3   Court ordered the parties to continue to provide monthly updates regarding changes to
 4   Appendix A on the fifteenth of every month except for August 2020. See Minute Order,
 5   ECF No. 6814 (Aug. 14, 2020).
 6                 The parties have been working diligently to complete the October 2020 joint
 7   report, but require an additional day to resolve some issues. Accordingly, the parties
 8   jointly request the Court extend the deadline for the parties’ October update to October
 9   16, 2020.
10             IT IS STIPULATED.
11     Dated: October 15, 2020                                        XAVIER BECERRA
                                                                      Attorney General of California
12                                                                    ADRIANO HRVATIN
                                                                      Supervising Deputy Attorney General
13

14                                                                    /S/ Elise Owens Thorn
                                                                      ELISE OWENS THORN
15                                                                    Deputy Attorney General
                                                                      Attorneys for Defendants
16

17     Dated: October15, 2020                                        ROSEN BIEN GALVAN & GRUNFELD LLP
18                                                                    /s/ Lisa Ells
19                                                                    LISA ELLS
                                                                      Attorneys for Plaintiffs
20

21
               The stipulation of the parties is approved. The joint status report filed October 16, 2020,
22
     ECF No. 6915, and the associated attachments, ECF Nos. 6915(1)-(7), are deemed timely filed.
23

24             IT IS SO ORDERED.

25
       Dated: October 19, 2020.
26
       Nunc pro tunc to 10/15/20
27

28
     [3419376.1]                                               2
                   Stip. and Order for EOT to File Joint Report on Program Guide Departures (2:90-cv-00520 KJM-DB (PC))
